Title: To Thomas Jefferson from John Jay, 10 May 1786
From: Jay, John
To: Jefferson, Thomas



Dr. Sir
New York 10th. May 1786

This will be delivered to you by the Revd. Doctr. Samuel Wales, Professor in Yale College in Connecticut, who for the Recovery of his Health is advised by his Physicians to make a Voyage to Europe. This Gentleman is recommended to me in such strong and advantageous Terms, that I cannot forbear taking the Liberty of introducing him to you, and requesting the Favor of you to shew him those friendly Offices and Attentions which Circumstances and the Objects of his Voyage may point out.
With great Esteem and Regard I have the Honor to be &c.,

John Jay

